Affirmed and Memorandum Opinion filed April 12, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00512-CV

MOHAMMED A. JAFAR, MOHAMMED M. CHOWDHURY AND ABDUS
                   SOBHAN, Appellant
                                        V.

                       SERAJ MOHAMMED, Appellee

                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-10417

                 MEMORANDUM                     OPINION


      This appeal arises from a dispute regarding the value of a general
partnership following the withdrawal of one of its partners.            Appellants
Mohammed Jafar, Mohammed Chowdhury, and Abdud Sobhan appeal the final
judgment in favor of their former partner, appellee Seraj Mohammed, challenging
the trial court’s (1) exclusion of appellants’ expert for untimely designation, (2)
denial of appellants’ motion to exclude the testimony of Mohammed’s expert as
unreliable, and (3) award of $85,500 to Mohammed as the redemption value of his
partnership interest. We hold the trial court did not abuse its discretion when it
excluded appellants’ expert and denied appellants’ motion to exclude
Mohammed’s expert. We also hold the evidence is legally sufficient to support the
trial court’s award of $85,500 to Mohammed. We therefore affirm the judgment.

                                       BACKGROUND

       A.     Formation of the partnership

       Appellants entered into a written partnership agreement with Mohammed for
the operation of Cellmart #1, a cellular phone and accessory store.1                    Per the
agreement, Mohammed invested $15,000 as a capital contribution in exchange for
a 30% ownership interest in the partnership. The agreement also gave Mohammed
a six-month option to purchase an additional 20% share in the partnership for
$5,000. Mohammed timely exercised the option and became a 50% owner of the
Cellmart #1 partnership. The parties executed an amended written agreement to
document Mohammed’s additional contribution and percentage of ownership.

       Mohammed managed the store and was responsible for its day-to-day
operations, which required him to be at the store six days per week. The other
partners were present at the store sporadically throughout the day, but they also
conducted other work to benefit the partnership.                Jafar managed the store’s
inventory and maintained invoices for cell phones and accessories. Chowdhury
obtained inventory for the store, and Sobhan oversaw the partnership’s tax filings
and relationships with banks and financial institutions.

1
  Although the agreement is entitled, “A Contract of Limited Partnership,” the parties and the
trial court applied the provisions applicable to general partnerships in chapter 152 of the Texas
Business Organizations Code. Because the parties did not raise this issue on appeal, we will
assume without deciding that the parties formed a general partnership in accordance with the
provisions of chapter 152.

                                               2
      B.       Mohammed’s withdrawal from the partnership

      In May 2010, Mohammed notified appellants that he intended to withdraw
from the partnership. On May 27, 2010, he worked his last day in the store and
formally withdrew. Appellants elected not to close the store and wind down the
partnership.

      Following his withdrawal from the partnership, Mohammed sent appellants
a written demand for payment of the redemption value of his partnership interest
pursuant to section 152.607 of the Texas Business Organizations Code.           In
response to Mohammed’s demand letter, appellants offered Mohammed $8,000 to
buy out his partnership interest. Appellants also offered to retain an appraiser to
determine the value of the partnership and pay Mohammed 50% of the appraised
amount. Mohammed accepted appellants’ offer to retain an appraiser, but there is
no evidence the parties moved forward on that agreement.

      After an additional written notice of redemption went unanswered,
Mohammed sued appellants for redemption, fraud, breach of contract, and breach
of partner’s duty of loyalty. Appellants filed a counterclaim against Mohammed
alleging breach of fiduciary duty, conversion, and breach of contract.

      C.       Trial

      The trial court granted partial summary judgment on the issue of liability in
favor of Mohammed on his statutory claim for redemption of his 50% interest in
the Cellmart #1 partnership. The trial court also granted appellants’ motion for
summary judgment with respect to Mohammed’s claims of fraud and breach of
duty of loyalty. The suit proceeded to a bench trial to decide Mohammed’s claim
for breach of contract and appellants’ three counterclaims, and to determine the
partnership’s worth and any additional recovery to which Mohammed was entitled.


                                         3
      The trial court signed findings and fact and conclusions of law. The court
concluded that Mohammed did not establish his claim for breach of contract and
that appellants should take nothing on their counterclaims. Based on the testimony
of Mohammed’s expert witness, the trial court found the fair value of the
partnership as of May 31, 2010 was $171,000; Mohammed’s 50% partnership
interest was therefore worth $85,500. The trial court also awarded Mohammed
$6,000 for expert witness fees, which brought the total monetary judgment to
$91,500.

                                     ANALYSIS

      On appeal, appellants challenge the trial court’s exclusion of their expert for
untimely designation. They also challenge the trial court’s denial of their motion
to exclude the testimony of Mohammed’s expert, on which the court based its
valuation of the partnership’s worth. Appellants argue that the expert’s testimony
was not reliable because it was based on a flawed valuation report. For this and
other reasons, appellants contend the evidence is legally insufficient to support the
trial court’s judgment in favor of Mohammed. We address these issues in turn.

I.    The trial court did not abuse its discretion by excluding appellants’
      expert.
      In their first issue, appellants argue the trial court erred when it excluded
their designated expert witness, Sheila Enriquez, based on untimely designation.
Appellants contend their supplemental disclosure and designation of expert were
timely because they were submitted prior to the expiration of the extended
discovery deadline. We disagree.

      Unless otherwise ordered by the court, a party seeking affirmative relief
must designate an expert within 90 days before the end of the discovery period.
Tex. R. Civ. P. 195.2(a). Here, the trial court signed a docket control order that

                                         4
provided the deadlines for expert witness designation. See Tex. R. Civ. P. 190.4.
When a party fails to identify a witness timely, that party may not offer the
testimony of that witness unless the court finds that (1) there was “good cause” for
the failure to timely identify or (2) the failure “will not unfairly surprise or unfairly
prejudice the other [party].”       Tex. R. Civ. P. 193.6(a).          The burden of
demonstrating good cause or the lack of unfair surprise or prejudice is on the party
seeking to call the witness. Id. 193.6(b). The trial court’s finding of good cause or
the lack of unfair surprise or prejudice must be supported by the record. Id.

      The pre-trial timeline is as follows:

           July 18, 2012 – The trial court signed the original docket
            control order.

           May 24, 2013 – The trial court signed an order granting
            appellants’ motion to continue trial and extend discovery
            deadlines. The order extended the trial date to September 2,
            2013 and extended discovery to August 23, 2013. The order
            also stated: “All other court-ordered deadlines remain in
            effect.”

           June 4, 2013 – The trial court issued an amended docket control
            order providing that “Expert witness designations are required
            and must be served by the following dates:

             (a) 06/14/13 Experts for parties seeking affirmative relief.
             (b) 07/12/13 All other experts.”

           August 21, 2013 – The trial court granted appellants’ second
            motion for continuance, extending the discovery deadline to
            October 4, 2013 and continuing the trial date to October 21,
            2013. Trial court also crossed out the portion of appellants’
            proposed order stating “so that [Appellants] may designate their
            experts. . . .”

           September 15, 2013 – Appellants filed a supplemental response
            to disclosures. Appellants’ answer to request for disclosure #6
                                           5
                named Enriquez as an expert witness.

           October 4, 2013 – Appellants submitted “Defendants’
            Designation of Expert” naming Enriquez an expert witness
            testifying to “the correct value of the business” and the “invalid
            methodology” of Mohammed’s expert.
      In summary, appellants first disclosed their expert witness on September 15,
2013, and did not file their “Designation of Expert” until October 4—well after the
trial court’s June 14 deadline. Because the trial court’s orders did not extend the
June 14 deadline, appellants’ designation of their expert witness was not timely.
Appellants therefore had the burden to show either good cause for their failure to
timely identify the expert witness or that the failure would not unfairly surprise or
prejudice Mohammed. See Tex. R. Civ. P. 193.6.

      Appellants point to no evidence of good cause or lack of unfair surprise or
prejudice. They instead argue that the trial court’s May 24, 2013 and August 21,
2013 orders granting appellants’ motions for continuance extended their deadline
to designate expert witnesses to October 4, 2013. Although appellants correctly
observe that the orders extended the deadline for discovery, they mistakenly
believe the orders also extended their deadline for designating an expert. The plain
language of the orders shows otherwise. The May 24 order specifically continued
the trial date and extended the discovery deadline before stating “all other court-
ordered deadlines remain in effect.” Similarly, in the August 21 order, the trial
court judge continued the trial date and extended the discovery deadline, but he
crossed out appellants’ proposed language referring to designation of experts.
These orders therefore had no effect on the docket control order’s specific and
unambiguous language setting the expert witness designation deadline.            See
Sprague v. Sprague, 363 S.W.3d 788, 800 (Tex. App.—Houston [14th Dist.] 2012,
pet. denied).

                                           6
      On appeal, appellants contend that Mohammed “never proved how he was
surprised by the designation of [their] expert. . . .” But the burden does not rest
with Mohammed. Rather, Rule 193.6(b) requires the party seeking to call the
witness to prove lack of unfair surprise.

      Because appellants failed to designate Enriquez as an expert by the deadline
imposed by the docket control order and do not present evidence to establish good
cause or lack of unfair surprise or prejudice, the trial court correctly granted
Mohammed’s motion to exclude. We overrule appellants’ first issue.

II.   The trial court did not abuse its discretion when it admitted the
      testimony and appraisal report of Mohammed’s expert.
      In their second issue, appellants challenge the trial court’s denial of their
motion to exclude the testimony of Mohammed’s expert, Jeffrey Jones, and the
trial court’s admission of Jones’s appraisal report over appellants’ objection. At
trial, appellants sought to exclude Jones’s expert testimony on two grounds: (1)
Mohammed failed to properly and timely designate Jones as his expert; and (2) the
report on which he based his testimony was unreliable. Because appellants do not
argue on appeal that the designation was untimely, we do not consider that ground.
Tex. R. App. P. 38.1(i); see Pipkin v. Kroger, 383 S.W.3d 655, 671 n.14 (Tex.
App.—Houston [14th Dist.] 2012, pet. denied) (“Grounds of error not asserted by
point of error in the court of appeals are waived.”).

      On appeal, appellants challenge Jones’s qualifications as an expert and the
reliability of his opinion. Appellants may not challenge Jones’s qualifications for
the first time on appeal.    Tex. R. App. P. 33.1(a); Nissan Motor Co. Ltd. v.
Armstrong, 145 S.W.3d 131, 143–44 (Tex. 2004) (where pretrial motion to exclude
expert’s testimony attacked reliability of opinions but not expert’s qualifications,
objecting party did not preserve complaints regarding qualifications for appeal).

                                            7
We therefore consider only whether Jones’s testimony was reliable.

       For an expert’s testimony to be admissible, the expert must be qualified to
testify about “scientific, technical, or other specialized knowledge,” and the
testimony must be relevant and based upon a reliable foundation. See Tex. R.
Evid. 702; TXI Transportation Co. v. Hughes, 306 S.W.3d 230, 234 (Tex. 2010).
Unreliable evidence is of no assistance to the trier of fact and is therefore
inadmissible under Rule 702. E.I. du Pont de Nemours & Co. v. Robinson, 923
S.W.2d 549, 557 (Tex. 1995).           When a party challenges the reliability of an
expert’s testimony, we examine whether the expert’s opinion comports with
applicable professional standards. See TXI Transportation Co., 306 S.W.3d at 235.
To aid in that determination, the Supreme Court of Texas has suggested several
non-exclusive factors to consider.2 Using these factors, we determine not only the
reliability of the technique or theory used to generate the challenged opinion, but
also whether there are any “significant analytical gaps in the expert’s opinion that
undermine its reliability.” Id.

       A.     Jones’s appraisal

       Mohammed hired Jones, owner of Certified Appraisers, Inc., to appraise the
value of the Cellmart #1 partnership as of May 31, 2010, the date of Mohammed’s
withdrawal. Jones testified as follows:

             Jones reviewed weekly sales reports for 2008–2010, sales tax
              reports for five consecutive quarters in 2009–2010, and the

2
  These factors include the following: (1) the extent to which the theory has been or can be
tested; (2) the extent to which the technique relies upon the subjective interpretation of the
expert; (3) whether the theory has been subjected to peer review and/or publication; (4) the
technique’s potential rate of error; (5) whether the underlying theory or technique has been
generally accepted as valid by the relevant scientific community; and (6) the non-judicial uses
which have been made of the theory or technique. Id. (citing Robinson, 923 S.W.2d at 557).


                                              8
   building lease and operating expense reports.

 Jones conducted industry research on the cellular phone
  business through IBISWorld, which is a database that reflects
  detailed operations of the cellular phone business.

 Jones reviewed various interest rates at the time of the
  assignment; looked at national, regional, and local economy
  information from the Federal Reserve Bank; and reviewed a
  national guide to obtain the value of cellular phone businesses.

 Based on the scope of his review and interviews of all four
  partners, Jones believed he had sufficient information to make a
  determination of value. The information Jones relied upon is
  the type of information that expert appraisers rely upon in
  formulating opinions regarding the value of cell phone business
  such as Cellmart #1.

 After obtaining the data, Jones utilized three approaches that are
  commonly applied to determine the fair market value of a
  business: (1) the asset approach, (2) the market approach, and
  (3) the income approach.

 Using the asset-accumulation methodology under the asset
  approach, Jones concluded the value of the business was
  $150,000.

 Using the direct-market-data methodology under the market
  approach, Jones arrived at a price-to-gross value of $210,000
  and price-to-earnings value of $175,000.

 Using the multiple of discretionary earnings methodology under
  the income approach, Jones determined a multiplier of 1.75
  reflected the rate of return typically required by an investor
  given the risk of the business. He also calculated the
  partnership’s discretionary earnings by starting with gross
  income and subtracting operating expenses but not salary to an
  owner, depreciation, interest expense, or any personal expenses
  that might be run through the business. Multiplying those
  earnings by the multiplier and adding the net value of certain
  assets, Jones calculated that Cell Mart #1’s value was $171,000.

                               9
       Jones explained that based on his experience as a broker selling similar
stores, he believed buyers put most weight on the income approach. He therefore
determined that the fair market value of Cellmart #1 was $171,000 as of May 31,
2010. Jones also provided an appraisal report, which the trial court admitted,
containing the spreadsheets, income statements, and balance sheets that show the
formulas and the raw data Jones used to arrive at his conclusion.

       B.     Appellants’ reliability challenges
       Appellants challenged the reliability of Jones’s expert testimony and the
underlying valuation report because Jones (1) based his report on information
pertaining to stores categorized under NAICS code 51332 Telecommunication
Systems,3 which appellants argue represents much larger, complex stores, such as
Sprint, T-Mobile, Verizon, or Cricket; (2) prepared the valuation report on May 8,
2013, which is three years after the termination of the partnership; (3) used many
statistics that were not pertinent to the type of store appellants owned; and (4) did
not review the bank records of the business. Addressing each of appellants’
arguments, we conclude Jones’s testimony and report were reliable.

       Appellants’ challenge regarding Jones’s use of the NAICS 51332 code and
other statistics does not undermine the reliability of Jones’s opinion that $171,000
was the fair market value of Cellmart #1.             Jones utilized the code solely to
determine the business’s value under the market approach, which valued the
business at $175,000. But Jones concluded that the income approach was more
accurate in this case, and the trial court adopted his value of $171,000 under the


3
  “NAICS code 51322” is the North American Industry Classification System code for Wireless
Telecommunications Carriers. This category includes establishments that provide “wireless
telecommunications network services, such as cellular telephone or paging services.” Available
at http://www.census.gov/eos/www/naics/reference_files_tools/1997/sec51.htm (last visited Dec.
2, 2015).

                                             10
income approach rather than the market approach.4

       Jones’s expert testimony and appraisal report are also reliable despite the
fact that Jones conducted the appraisal three years after Mohammed withdrew from
the partnership. Appellants claim there is “absolutely no way to simulate the worth
of a business three years later.” But the financial records, interest rates, and other
economic data Jones relied upon in his report all reflect conditions at the time of
Mohammed’s withdrawal. Jones was not limited to calculating the present value
of the partnership; this historical data enabled Jones to calculate the partnership’s
value as of May 31, 2010. See First Bank v. DTSG, Ltd., No. 14-13-00694-CV,
2015 WL 3462279, at *7 (Tex. App.—Houston [14th Dist.] May 28, 2015, no pet.
h.) (valuation of company as of 2007 conducted in preparation for trial in 2013 was
reliable); see also Rogers v. Alexander, 244 S.W.3d 370, 387 (Tex. App.—Dallas
2007, pet. denied) (valuation of business as of 2003 conducted in preparation for
trial in 2007 was reliable). Appellants point out that the business deteriorated after
Mohammed’s withdrawal, but they do not show how that deterioration undermines
the reliability of Jones’s opinion of the business’s value at the time of the
withdrawal.

       Appellants further argue that Jones’s failure to review Cellmart #1’s bank
records is fatal to his report and caused Jones to subjectively adopt the unreliable
and unscientific valuation method employed by Mohammed’s counsel. Jones’s
testimony, however, was neither conclusory nor subjective. Despite not having the

4
  Similarly, appellants criticize Jones’s failure to seek a buyer for the business, his consultation
of Internal Revenue Service rulings regarding valuation of closely held businesses, and his
reference to an industry rule of thumb for valuing cell phone businesses. They do not explain,
however, how any of these factors affected Jones’s opinion that $171,000 was the proper value
under the income approach’s multiple of discretionary earnings methodology. Appellants also
complain about Jones’s consultation of the IBISWorld database to gather information about the
operation of cellular phone businesses, but we do not consider this complaint because it was not
raised in the trial court. See Tex. R. App. P. 33.1.

                                                11
bank records, Jones testified that the information he had—such as weekly sales
reports, quarterly sales tax reports, and operating expense reports—was sufficient
to perform the appraisal. The evidence showed that the income method selected by
Jones calculated discretionary earnings by subtracting operating expenses, and this
calculation would not be affected by how much of the remaining earnings the
partners chose to accumulate as cash or to withdraw. Any additional cash on hand
would have been treated as an asset under that method, which would have resulted
in a higher value for the business than the one provided by Jones and adopted by
the trial court.

       Jones testified that he relied on data that is the same type that those in the
field of business valuation rely upon to determine the value of a business like
Cellmart #1. See First Bank, 2015 WL 3462279, at *7 (finding expert’s valuation
based on the asset, market, and income approaches reliable). Jones explained why
he chose the income method over the others, and he provided the raw data
supporting his conclusion that the fair market value was $171,000. Based upon our
review of the record, we conclude that the trial court did not abuse its discretion in
denying appellants’ motion to exclude Jones’s expert testimony.                       Appellants’
second issue is overruled.

III.   The evidence is legally sufficient to support the trial court’s award of
       $85,500 to Mohammed.
       In their third issue, appellants challenge the legal sufficiency of the evidence
supporting the trial court’s finding that Mohammed should recover $85,500 on his
claim for redemption of his 50% partnership interest.5 In determining whether a

5
  Appellants do not challenge, and we therefore do not address, the trial court’s additional award
of $6,000 to Mohammed pursuant to Tex. Bus. Orgs. Code § 152.609(e)(3). Our review is
limited to the legal sufficiency of the evidence supporting the trial court’s determination that the
value of Mohammed’s interest in the partnership is $85,500.

                                                12
finding is supported by legally sufficient evidence, the reviewing court considers
the evidence in the light most favorable to the challenged finding and indulges
every reasonable inference that would support it. City of Keller v. Wilson, 168
S.W.3d 802, 823 (Tex. 2005). The reviewing court must also assume that the
factfinder resolved disputed facts in favor of its finding if a reasonable factfinder
could do so. Id. at 820–821. If there is more than a mere scintilla of evidence
supporting a finding of fact, we will overrule a legal sufficiency challenge. CA
Partners v. Spears, 274 S.W.3d 51, 69 (Tex. App.—Houston [14th Dist.] 2008,
pet. denied).

      When, as here, the record on appeal contains a full reporter’s record of the
trial, appellants may challenge the trial court’s implied findings for legal
sufficiency under the same standards that govern challenges to a jury’s findings,
but must show that the judgment of the court below cannot be sustained by any
theory raised by the evidence. See Roberson v. Roberson, 768 S.W.2d 280, 281
(Tex. 1989). In an appeal from a bench trial, we may not encroach upon the fact-
finding role of the trial court, who alone determines the credibility of the witnesses,
the weight to give their testimony, and whether to accept or reject all or any part of
that testimony. Simien v. Unifund CCR Partners, 321 S.W.3d 235, 246 (Tex.
App.—Houston [1st Dist.] 2010, no pet.). We review de novo the trial court’s
implied legal conclusions supporting the judgment.                 Hollingsworth v.
Hollingsworth, 274 S.W.3d 811, 815 (Tex. App.—Dallas 2008, no pet.).

      A.        The trial court’s implied finding that Mohammed’s withdrawal
                was not wrongful
      Appellants first argue that the trial court’s award of $85,500 is incorrect
because it is based on an incorrect redemption formula. The trial court concluded
that the award should be based on the fair market value of Mohammed’s


                                          13
partnership interest on the date of withdrawal.             See Tex. Bus. Orgs. Code
§ 152.602(a) (West 2012). Appellants argue Mohammed wrongfully withdrew
from the partnership and therefore should have received the lower of (1) the fair
value of his interest on the date of withdrawal, or (2) the amount he would have
received if the partnership had been required to wind up at the time he withdrew.
See id. § 152.602(b).

       Although appellants did not allege wrongful withdrawal in their pleadings or
mention it during the bench trial, they included the allegation in their proposed
findings of fact and conclusions of law. The trial court’s findings and conclusions
do not include an express finding that Mohammed’s withdrawal was not wrongful.
Such a finding can, however, be implied based on the trial court’s award of 50% of
the fair market value of the partnership in accordance with section 152.602(a). See
Tex. R. Civ. P. 299; Foley v. Capital One Bank, N.A., 383 S.W.3d 644, 648 (Tex.
App.—Houston [14th Dist.] 2012, no pet.). Had the withdrawal been wrongful,
the trial court would have utilized the alternative formula prescribed by section
152.602(b).

       Recognizing that a complaint regarding sufficiency of the evidence may be
raised for the first time on appeal from a bench trial, see Tex. R. App. P. 33.1(d),
we assume without deciding that appellant’s challenge to the trial court’s implied
finding of no wrongful withdrawal is properly before us. We conclude that this
challenge fails, however.6

       Appellants assert Mohammed’s withdrawal was wrongful because he
“abandoned the store entrusted to him, fired all the employees, and left the


6
  We need not decide whether appellants or Mohammed had the burden of proof regarding
wrongful withdrawal in this situation, as sufficient evidence supports the implied finding in
either case.

                                             14
business destitute.” The trial court, however, granted summary judgment against
appellant’s claim that Mohammed breached the duty of loyalty. Moreover, none of
appellants’ allegations, even if true, would constitute wrongful withdrawal in this
case. A withdrawal is wrongful only if:

      (1) The withdrawal breaches an express provision of the partnership
         agreement;

      (2) In the case of a partnership that has a period of duration, is for a
         particular undertaking, or is required under its partnership
         agreement to wind up the partnership on occurrence of a specified
         event, before the expiration of the period of duration, the
         completion of the undertaking, or the occurrence of the event, as
         appropriate:
            (A) the partner withdraws by express will;

            (B) the partner withdraws by becoming a debtor in bankruptcy;
               or

            (C) in the case of a partner that is not an individual, a trust other
               than a business trust, or an estate, the partner is expelled or
               otherwise withdraws because the partner willfully dissolved
               or terminated; or
      (3) the partner is expelled by judicial decree under section
         152.501(b)(5).

Tex. Bus. Orgs. Code § 152.503(b).

      Appellants do not point to any express provision of the partnership
agreement that Mohammed violated by withdrawing, nor do they claim
Mohammed withdrew prior to a stated period of duration or the completion of a
particular undertaking. There is also no evidence Mohammed was expelled from
the partnership by judicial decree. We therefore conclude the evidence is sufficient
to support the trial court’s implied finding that Mohammed’s withdrawal was not
wrongful.

                                          15
       B.     The conflicting evidence of value
       Appellants also challenge the legal sufficiency of the evidence supporting
the trial court’s award by pointing to other evidence that conflicted with Jones’s
$171,000 valuation of the partnership. Appellant Mohammed Chowdhury testified
that the partnership was worth $15,000 because he sold a similar store for the same
amount in 2013.7        But the trial court, as the finder of fact, may believe or
disbelieve the testimony of a witness in whole or in part. See Vickery v. Comm’n
for Lawyer Discipline, 5 S.W.3d 241, 255 n. 5 (Tex. App.—Houston [14th Dist.]
1999, pet. denied). The trial court simply rejected Chowdhury’s testimony in favor
of Jones’s valuation.

       The same reasoning applies to testimony regarding the Harris County
Appraisal District’s $12,798 appraisal of the partnership’s personal property in
2009, and Mohammed’s payment of $20,000 to purchase 50% of Cellmart #1 in
2008 and 2009. We must assume the trial court resolved disputed facts in favor of
its ruling. See City of Keller, 168 S.W.3d at 823. Jones’s expert testimony valuing
the partnership at $171,000 on May 31, 2010, was reliable and provided the trial
court with sufficient evidence to support its redemption award.                  We overrule
appellants’ third issue.




7
   Appellants argue that as a co-owner of the partnership, Chowdhury’s opinion of the
partnership’s value was admissible under the property owner rule, which presumes that a
property owner is qualified testify to the value of his property even if he is not an expert and
would not be qualified to testify to the value of other property. See Wood v. Kennedy, 473
S.W.3d 329, 336–37 (Tex. App.—Houston [14th Dist.] 2014, no pet.). Appellants’ argument
implies that the trial court did not permit Chowdhury’s testimony or consider it when
determining the partnership’s value. To the contrary, the trial court admitted Chowdhury’s
testimony over Mohammed’s objection.

                                              16
                                   CONCLUSION

         Having overruled appellants’ issues, we affirm the judgment of the trial
court.




                                       /s/    J. Brett Busby
                                              Justice



Panel consists of Justices Boyce, Busby and Brown.




                                         17